      Case 3:20-cv-05792-LC-EMT Document 27 Filed 04/01/21 Page 1 of 2



                                                                         Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

FRED J. TURNER,
    Petitioner,

vs.                                             Case No.: 3:20cv5792/LAC/EMT

WARDEN JOSPEH,
   Respondent.
                               /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on March

10, 2021 (ECF No. 25). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

25) is adopted and incorporated by reference in this order.
       Case 3:20-cv-05792-LC-EMT Document 27 Filed 04/01/21 Page 2 of 2



                                                                         Page 2 of 2

       2.     Respondent’s Motion to Dismiss for Lack of Jurisdiction (ECF No.

20) is GRANTED and the Amended Petition (ECF No. 9) is DISMISSED for lack

of jurisdiction.

       3.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 1st day of April, 2021.



                                  s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5792/LAC/EMT
